DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021has been entered.
                                            Response to Arguments
3.	Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 
	In re page 5, applicant argues that Krasadakis fails to teach switching the first image which is displayed to the other second image according to the user eye movement and that, even if the auto-scroll can be considered switching image to the other image, Krasadakis does not teach the limitations of the present invention.
	In response, the examiner respectfully disagrees. Krasadakis discloses in page 8, paragraph #0072-#0074 the auto-scroll. This auto-scroll is read on the claimed switching image to the other image because when auto-scrolling, the image of text will switch to other image of text.

In response, the examiner respectfully disagrees. Krasadakis discloses in page 9, paragraph #0091 that “switching focus from a first UI window to a second UI window corresponding to the gaze points moving from the first UI window to the second UI window”. From this paragraph, it is clear that the gaze detecting of Krasadakis is to switch the gaze image to the other image according to the motion of the gaze from the gazed image to the other position as required by claims 5-6.
In re pages 5-6, applicant argues, with respect to claim 10, that Krasadakis does not disclose the auto-scroll adjustment based on the movement of the head because the motion of the head is not the same as the motion of the eye.
In response, the examiner respectfully disagrees. It is noted that the eye is a part of the head. The movement of the eye is interpreted as the movement of the head because the eye is a part of the head. It is further noted that the eye movement does include the movement of the head. For example, the eye moves at least 30 degrees, the head must be moved for that 30 degrees. Usually, the user does not keep the head stable while move only the eye. Krasadakis further discloses in page 4, paragraph #0034 that “The gaze detector 134, when executed, receives visual data through the camera 124 and/or sensors 126, where the visual data may include a user's gaze….Other examples use the camera 124 and/or 126 sensors to capture the user's 
In re page 6, applicant states that the remaining claims are allowable for the same reasons that discussed above.
In response, as discussed above, Krasadakis does indeed disclose all the claimed limitations.                                              
     Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasadakis (US 2017/0212583 A1).
In considering claim 5, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a determination unit that determines that the first image is to be switched when a predetermined determination condition is satisfied, and if the first image to be switched, determines that the first image is switchable according to a degree of the motion of a 
In considering claim 3, the claimed wherein the degree of the motion of the gaze of the user includes a total moving distance according to the motion of the gaze of the user includes a total moving distance according to the motion of the gaze of the user, and wherein the determination unit determines that the first image is switchable when the total moving distance is greater than a predetermined threshold is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 4, the claimed wherein the degree of the motion of the gaze of the user includes a distance between a plurality of places which the user viewed, and wherein the determination unit determines that the first image is switchable when the distance is greater than a predetermined threshold is also met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074).
In considering claim 6, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a determination unit that determines that the first image is to be switched when a 
In considering claim 7, the claimed wherein the determination unit determines the first image is switchable when a number of times that the speed of the motion of the gaze of the user exceeds the predetermined vale exceeds a predetermined threshold value is met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 8, the claimed wherein the determination unit determines the first image is switchable switched when a duration while the speed of the motion of the gaze of the user exceeds the predetermined value exceeds a predetermined threshold value is also met by the auto-scroll speed adjustment based upon a user eye movement (Fig. 7, paragraphs #0072- #0074). 
In considering claim 10, Krasadakis discloses all the claimed subject matter, note 1) the claimed a display unit that displays a first image is met by the presentation component 110 (Fig. 1, page 3, paragraph #0028), 2) the claimed an acquisition unit that acquires a motion of a user is met by the I/O component 118 and gaze detector applications (Fig. 1, page 3, paragraphs #0029 and #0031), 3) the claimed a 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

November 6, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422